UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22303 John Hancock Collateral Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: December 31 Date of reporting period: June 30, 2014 ITEM 1. REPORTS TO STOCKHOLDERS. John Hancock Collateral Investment Trust Table of Contents Your expenses Page 3 Portfolio summary Page 4 Portfolio of investments Page 5 Financial statements Page 8 Financial highlights Page 11 Notes to financial statements Page 12 Auditors report Page 16 More information Page 20 Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding your fund expenses As a shareholder of the fund, you incur two types of costs: ● Transaction costs which include sales charges (loads) on purchases or redemptions (if applicable), minimum account fee charge, etc. ● Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your fund’s actual ongoing operating expenses, and is based on your fund’s actual return. It assumes an account value of $1,000.00 on January 1, 2014, with the same investment held until June 30, 2014. Account value Ending value Expenses paid during Annualized on 1-1-14 on 6-30-14 period ended 6-30-14 1 expense ratio Shares $1,000.00 $1,000.70 $0.40 0.08% Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at June 30, 2014, by $1,000.00, then multiply it by the “expenses paid” from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Example [ My account value $8,600.00 / $1,000.00 8.6 ] x $[ “expenses paid” from table ] My actual expenses Hypothetical example for comparison purposes This table allows you to compare your fund’s ongoing operating expenses with those of any other fund. It provides an example of the fund’s hypothetical account values and hypothetical expenses based on the fund’s actual expense ratio and an assumed 5% annualized return before expenses (which is not your fund’s actual return). It assumes an account value of $1,000.00 on January 1, 2014, with the same investment held until June 30, 2014. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Please remember that these hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Account value Ending value Expenses paid during Annualized on 1-1-14 on 6-30-14 period ended 6-30-14 1 expense ratio Shares $1,000.00 $1,024.40 $0.40 0.08% Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the fund's annualized expense ratio of 0.08%, for the fund’s shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 3 Portfolio summary Percentage of Net Assets (52.9% Top 10 Issuers 1 Yield* (%) of Net Assets on 6-30-14) Federal Farm Credit Bank 07/16/14 to 04/13/15 0.120 to 0.270 9.8% Wells Fargo 07/11/14 to 06/26/15 0.202 to 3.750 5.3% Caisse Centrale Desjardins 07/14/14 to 10/24/14 0.130 to 0.190 5.0% Bank of Tokyo-Mitsubishi UFJ, Ltd. 07/02/14 to 07/07/14 0.120 to 0.140 5.0% CAFCO LLC 08/04/14 to 11/28/14 0.160 to 0.290 5.0% Credit Suisse 07/31/14 to 03/23/15 0.150 to 4.875 4.9% Cargill Global Funding PLC 07/01/14 to 07/09/14 0.050 to 0.070 4.7% Electricite de France SA 10/03/14 to 01/06/15 0.180 to 0.450 4.6% BNP Paribas 07/02/14 0.030 4.3% Reckitt Benckiser Treasury Services PLC 09/18/14 to 04/21/15 0.220 to 0.350 4.3% Sector Composition Financials Diversified Financial Services 28.3% Banks 16.5% Capital Markets 13.2% Consumer Staples 14.3% U.S. Government Agency Obligations 9.9% Consumer Discretionary 5.3% Utilities 4.6% Information Technology 2.4% Telecommunication Services 1.8% Industrials 1.6% Health Care 0.8% Materials 0.8% Repurchase Agreement & Other 0.5% Portfolio Composition Commercial Paper 68.0% Corporate Interest-Bearing Obligations 16.0% U.S. Government Agency Obligations 9.9% Certificate of Deposit 5.6% Repurchase Agreement & Other 0.5% 1 As a percentage of net assets on 6-30-14. 2 Sector investing is subject to greater risks than the market as a whole. Because the fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors and investments focused in one sector may fluctuate more widely than investments diversified across sectors. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. 4 John Hancock Collateral Investment Trust Portfolio of investments As of 6-30-14 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 68.0% (Cost $1,876,855,378) Anheuser-Busch InBev Worldwide, Inc. 07/22/14 to 07/28/14 0.270 $55,000,000 54,990,213 Bank of Tokyo-Mitsubishi UFJ, Ltd. 07/02/14 to 07/07/14 0.120 to 0.140 137,000,000 136,998,503 BMW US Capital LLC 07/01/14 to 07/11/14 0.070 to 0.080 112,000,000 111,999,299 BNP Paribas 07/02/14 0.030 120,000,000 120,000,000 CAFCO LLC 08/04/14 to 11/28/14 0.160 to 0.290 137,000,000 136,928,753 Caisse Centrale Desjardins 07/14/14 to 10/24/14 0.130 to 0.190 138,000,000 137,959,893 Cargill Global Funding PLC 07/01/14 to 07/09/14 0.050 to 0.070 129,000,000 128,998,958 Chariot Funding LLC 10/06/14 to 11/25/14 0.280 73,600,000 73,529,244 Credit Suisse New York 07/31/14 to 10/01/14 0.150 to 0.330 42,000,000 41,987,577 Deutsche Bank Financial LLC 09/30/14 to 12/16/14 0.370 to 0.390 100,000,000 99,861,672 Electricite de France SA 10/03/14 to 01/06/15 0.180 to 0.450 127,150,000 126,925,867 Essilor International SA 12/15/14 0.300 22,500,000 22,468,688 Govco LLC 08/01/14 to 09/24/14 0.160 to 0.180 81,800,000 81,786,443 Henkel of America, Inc. 07/01/14 to 07/23/14 0.070 to 0.200 61,000,000 60,997,678 IBM Corp. 07/01/14 0.070 67,000,000 67,000,000 Jupiter Securitization Company LLC 10/09/14 to 12/17/14 0.260 to 0.280 60,000,000 59,941,300 MetLife Short Term Funding LLC 07/17/14 to 07/18/14 0.070 to 0.130 32,742,000 32,740,259 Old Line Funding LLC 07/01/14 to 08/15/14 0.100 to 0.220 58,646,000 58,641,035 Parker-Hannifin Corp. 07/01/14 0.060 5,800,000 5,800,000 Rabobank USA Financial Corp. 07/09/14 to 08/21/14 0.220 to 0.250 69,300,000 69,287,667 Reckitt Benckiser Treasury Services PLC 09/18/14 to 04/21/15 0.220 to 0.350 118,250,000 118,017,541 Sigma-Aldrich Corp. 07/02/14 0.090 22,000,000 21,999,945 Sumitomo Mitsui Trust Holdings, Inc. 07/28/14 0.200 25,000,000 24,996,250 5 John Hancock Collateral Investment Trust Portfolio of investments As of 6-30-14 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper (continued) Telstra Corp., Ltd. 07/07/14 to 07/08/14 0.150 to 0.170 $49,000,000 $48,998,591 Thunder Bay Funding LLC 07/01/14 0.070 8,000,000 8,000,000 United Technologies Corp. 07/01/14 0.070 26,000,000 26,000,000 Corporate Interest-Bearing Obligations 16.0% (Cost $441,145,209) American Honda Finance Corp. (P) 06/04/15 0.230 25,000,000 24,995,225 Anheuser-Busch InBev Worldwide, Inc. (P) 07/14/14 0.587 31,990,000 31,994,159 Bank of Nova Scotia 01/12/15 1.850 15,405,000 15,537,160 Commonwealth Bank of Australia (S) 10/15/14 to 03/19/15 3.500 to 3.750 16,000,000 16,297,455 Credit Suisse New York 03/23/15 3.500 22,655,000 23,150,261 Credit Suisse USA, Inc. 01/15/15 4.875 39,173,000 40,126,197 John Deere Capital Corp. (P) 09/22/14 0.760 11,900,000 11,917,386 National Rural Utilities Cooperative Finance Corp. (P) 05/01/15 0.278 51,000,000 51,004,233 Old Line Funding LLC (P)(S) 08/04/14 to 02/02/15 0.181 59,000,000 59,000,000 PNC Bank NA 01/22/15 to 02/24/15 0.290 to 0.310 63,000,000 63,000,000 Thunder Bay Funding LLC (S) 10/22/14 0.230 25,000,000 24,981,951 Toyota Motor Credit Corp. (P) 07/14/14 to 11/21/14 0.227 to 0.397 9,500,000 9,503,354 UBS AG 01/15/15 3.875 9,000,000 9,172,089 Wells Fargo & Company (P) 06/26/15 1.154 25,000,000 25,219,275 Wells Fargo & Company 10/01/14 to 02/13/15 1.250 to 3.750 35,000,000 35,259,770 U.S. Government Agency Obligations 9.9% (Cost $272,411,695) Federal Farm Credit Bank (P) 07/16/14 to 04/13/15 0.120 to 0.270 270,415,000 270,734,674 Federal Home Loan Bank (P) 08/18/14 0.300 2,005,000 2,005,475 6 John Hancock Collateral Investment Trust Portfolio of investments As of 6-30-14 (Unaudited) Maturity Date Yield* (%) Par value Value Certificate of Deposit 5.6% (Cost $153,140,114) Credit Suisse New York (P) 01/12/15 to 01/23/15 0.437 to 0.625 $30,600,000 30,635,532 JPMorgan Chase & Company 01/07/15 0.380 14,000,000 14,000,000 Rabobank USA Financial Corp. (P) 12/23/14 0.280 22,500,000 22,504,582 Wells Fargo Bank NA (P) 07/11/14 to 03/06/15 0.202 to 0.231 86,000,000 86,000,000 Par value Value Repurchase Agreement 0.7% (Cost $20,259,000) Barclays Bank Tri-Party Repurchase Agreement dated 6-30-14 at 0.070% to be repurchased at $19,859,039 on 7-1-14, collateralized by $12,936,000 U.S. Treasury Inflation Indexed Bonds, 2.000% due 1- 15-26 (valued at $18,321,733, including interest) and $1,523,200 U.S. Treasury Inflation Indexed Notes, 2.000% due 1-15-16 (valued at $1,934,586, including interest) $19,859,000 19,859,000 Repurchase Agreement with State Street Corp. dated 6-30-14 at 0.000% to be repurchased at $400,000 on 7-1-14, collateralized by $385,000 U.S. Treasury Notes, 2.750% due 2-15-19 (valued at $410,025, including interest) 400,000 400,000 Total investments (Cost $2,763,811,396)† 100.2% Other assets and liabilities, net (0.2%) Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 6-30-14, the aggregate cost of investment securities for federal income tax purposes was $2,763,811,396. Net unrealized appreciation aggregated $341,758 of which $360,328 related to appreciated investment securities and $18,570 related to depreciated investment securities. 7 John Hancock Collateral Investment Trust Statement of Assets and Liabilities — June 30, 2014 (Unaudited) Assets Investments, at value (Cost $2,763,811,396) $ 2,764,153,154 Cash 31,890 Interest receivable 2,090,526 Other receivables and prepaid expenses 22,970 Total assets Liabilities Payable for investments purchased 6,609,286 Distributions payable 275,792 Payable to affiliates Administrative services fees 2,773 Transfer agent fees 7,922 Trustees' fees 14,800 Other liabilities and accrued expenses 166,757 Total liabilities Net assets $ Net assets consist of Paid-in capital $ 2,759,116,262 Accumulated distributions in excess of net investment income (229,813) Accumulated net realized gain (loss) on investments (6,997) Net unrealized appreciation (depreciation) on investments 341,758 Net assets $ Net asset value per share Based on 275,716,821 shares of beneficial interest outstanding ; unlimited number of shares authorized with no par value $ 10.01 The accompanying notes are an integral part of the financial statements. 8 John Hancock Collateral Investment Trust Statement of Operations — For the six month period ended June 30, 2014 (Unaudited) Investment income Interest $ 3,385,967 Expenses Investment management fees 610,843 Administrative service fees 148,772 Transfer agent fees 49,589 Trustees' fees 58,400 Professional fees 118,783 Custodian fees 203,701 Chief compliance officer fees 17,356 Other 42,513 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on investments - Change in net unrealized appreciation (depreciation) of investments 50,663 Net realized and unrealized gain Increase in net assets from operations $ The accompanying notes are an integral part of the financial statements. 9 John Hancock Collateral Investment Trust Statements of Changes in Net Assets Six months ended Year ended 6-30-14 12-31-13 (Unaudited) Increase (decrease) in net assets From operations Net investment income $ 2,136,010 $ 10,135,209 Net realized gain (loss) — (5,197) Change in net unrealized appreciation (depreciation) 50,663 145,008 Increase in net assets resulting from operations Distributions to shareholders From net investment income (2,136,147) (10,146,837) From fund share transactions Total decrease Net assets Beginning of period 3,176,441,806 5,100,440,248 End of period $ $ Accumulated distributions in excess of net investment income $ $ The accompanying notes are an integral part of the financial statements. 10 John Hancock Collateral Investment Trust Financial highlights (For a share outstanding throughout the period) Period ended 6-30-14 12-31-13 12-31-12 12-31-11 12-31-10 12-31-09 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.01 0.02 0.03 0.03 0.03 0.02 Net realized and unrealized gain on investments — 3 — 3 — 3 — 3 — 3 0.01 Total from investment operations Less distributions From net investment income (0.01) (0.02) (0.03) (0.03) (0.03) (0.02) From net realized gain — 3 — — Total distributions Net asset value, end of period Total return (%) 0.07 4 0.29 4 Ratios and supplemental data Net assets, end of period (in millions) $2,759 $3,176 $5,100 $5,139 $6,756 $4,901 Ratios (as a percentage of average net assets): Expenses 0.08 5 0.06 0.06 0.05 0.06 0.09 5 Net investment income 0.14 5 0.22 0.34 0.27 0.27 0.29 5 Portfolio turnover (%) 6 15 79 109 91 153 51 1 Period from 6-1-09 (commencement of operations) to 12-31-09. 2 Based on average daily shares outstanding. 3 Less than $0.005 per share. 4 Not annualized. 5 Annualized. 6 The calculation of portfolio turnover excludes amounts from all securities whose maturities or expiration dates at the time of acquisition were one year or less, which represents a significant amount of the investments held by the fund. See notes to financial statements John Hancock Collateral Investment Trust 11 John Hancock Collateral Investment Trust Notes to financial statements (Unaudited) Note 1 — Organization John Hancock Collateral Investment Trust (the fund) is a Massachusetts business trust organized on May 19, 2009. The fund is an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). However, beneficial interests of the fund are not being registered under the Securities Act of 1933, as amended. The current investors in the fund are investment companies advised by affiliates of John Hancock Asset Management, a division of Manulife Asset Management (US) LLC, the fund’s investment advisor (the Advisor). The fund serves primarily as an investment vehicle for cash received as collateral by such affiliated funds for participation in securities lending. The investment objective of the fund is to seek current income, while maintaining adequate liquidity, safeguarding the return of principal and minimizing risk of default. The fund invests only in U.S. dollar denominated securities rated, at the time of investment, within the two highest short-term credit categories and their unrated equivalents. The fund’s net asset value (NAV) varies daily. Note 2 - Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP), which require management to make certain estimates and assumptions as of the date of the financial statements. Actual results could differ from those estimates and those differences could be significant. The fund qualifies as an investment company under Topic 946 of the Accounting Standards Codification of US GAAP, and there have been no changes to this qualification during the periods presented in the financial statements. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
